803 So. 2d 979 (2001)
Scott G. YARNELL
v.
William P. CREWS, Jr., Keith W. Thompson, City of Natchitoches, Louisiana Municipal Risk Management Agency as Insurer of City of Natchitoches.
No. 2001-CC-2523.
Supreme Court of Louisiana.
December 14, 2001.
Granted. Based on the allegations of plaintiff's petition, plaintiff was damaged in Natchitoches Parish when defendants allegedly breached his privacy interests by improperly removing the confidential information from his personnel file and mailing it to the officials in Baton Rouge. Although this damage may have later progressed to another parish, plaintiff's cause of action arose in Natchitoches Parish. See generally Chambers v. LeBlanc, 598 So. 2d 337 (La.1992). Accordingly, the judgment of the Court of Appeal is reversed, and the judgment of the trial court maintaining the exception of improper venue is reinstated.
KIMBALL, J., would grant and docket.